Case: 3:17-cv-00146-TMR Doc #: 120-2 Filed: 06/18/19 Page: 1 of 7 PAGEID #: 1842
Case: 3:17-cv-00146-TMR Doc #: 120-2 Filed: 06/18/19 Page: 2 of 7 PAGEID #: 1843




                  EXHIBIT A
Case: 3:17-cv-00146-TMR Doc #: 120-2 Filed: 06/18/19 Page: 3 of 7 PAGEID #: 1844




                          Redacted

                                        Redacted
Case: 3:17-cv-00146-TMR Doc #: 120-2 Filed: 06/18/19 Page: 4 of 7 PAGEID #: 1845




                           Redacted




                                            RedactedRedacted




                                 Redacted



                        Redacted
Case: 3:17-cv-00146-TMR Doc #: 120-2 Filed: 06/18/19 Page: 5 of 7 PAGEID #: 1846
Case: 3:17-cv-00146-TMR Doc #: 120-2 Filed: 06/18/19 Page: 6 of 7 PAGEID #: 1847




                                                              Redacted




                                        Redacted   Redacted
Case: 3:17-cv-00146-TMR Doc #: 120-2 Filed: 06/18/19 Page: 7 of 7 PAGEID #: 1848




Redacted

                                 Redacted



Redacted
